 456SAINTJOSEPHMEDICAL CENTERSaint' JosephMedical CenterandSarah J. Camp-bell.Case 31-CA-113 3 824 September 1985DECISION AND ORDER-By MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 30 December 1982 Administrative LawJudge Joan Wieder issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief to the Respondent's exceptions..The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Saint Joseph Medical Center, Burbank,California, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 1(a)."(a)Discriminatorily promulgating, maintaining,or enforcing a rule or policy which revokes theprivilege of the Operating Room Employees Asso-ciation to hold their meetings, or engage in' otheractivities, protected by Section 7 of the Act, in theOperating Room Lounge, as in the past."-2.Delete paragraph 2(a) and reletter the subse-quent paragraphs.3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO' EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations. Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organize.'To form, join, or assist any unionTo bargain, collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT do anything that interferes with,restrains,or coerces you with respect to theserights.WE WILL NOT discriminatorily promulgate,maintain, or enforce a rule which revokes our per-mission for you or the Operating Room EmployeesAssociation (OREA) to use our Operating RoomLounge for meetings, as in' the past.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 oftheNationalLabor Relations Act, including theright to file unfair labor practice charges against us,as provided in the Act.SAINT JOSEPH MEDICAL CENTERRalph Perez, Esq.,of Los Angeles, California, for theGeneral Counsel.Harry R. Stang, Esq. (Musick, Peeler & Garrett),of LosAngeles, California, for the Respondent.Sarah J. Campbell,of Panorama City, California, pro se.DECISION'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrulean administrativelaw judge's credibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect StandardDryWall Products,91NLRB 544 (1950), enfd 188F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings2To conformthe recommended remedial language to the judge's find-ings,we shall include the word"discnminatonly"in par 1(a) of thejudge's recommendedOrder,and we shall substitute a new notice ac-cordmgly.As the "ceaseand desist"language in par. 1(a),of the recommendedOrder sufficiently remedies the unfair labor practice found, we shalldelete par 2(a) of the recommended Order.STATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. This casewas tried at Los Angeles, California, on August 10 and11, 1982.' The charge and first amended charge werefiled by Sarah J. Campbell on July 16 and October 16,respectively.The complaint issued December 15, asamended on July 16, 1982, alleges that Saint JosephMedical .Center (Respondent) promulgated and thereaftermaintained a rule prohibiting the Operating Room Em-'All datesare in 1981 unlessotherwise indicated.276 NLRB No. 53 SAINT JOSEPH MEDICAL CENTER457ployees Association (OREA or Association)2 from fur-ther conductingmeetingsin the operating room loungeor by disparately applying this rule to UREAmeetingsto'discourage the employees from joining, supporting, orassistingthe OREAand engagingin concerted activitiesfor the purpose of collectivebargainingor other mutualaid and protection, in violation of -Section 8(a)(1) of theNational Labor Relations Act_All parties were` given full opportunity to participate,to- introduce relevant evidence,to examineand cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which were timely filed on behalf of the General Coun-sel andRespondent, have been carefully considered.On the entire record, including especially my observa-tion of thewitnessesand their demeanor, I make the fol-lowingFINDINGS OF FACTI.THE ALLEGED UNFAIR LABOR PRACTICESAs noted by the parties in their briefs, most of the rel-care institution3 located in Burbank, California, and op-erated by a religious order. The parties further stipulated,that the following employees are supervisors within themeaning of Section 2(11) of the Act: James E. Sauer,hospital administrator and chief executive officer; La-Vonne Potter, division director for the operating room;4Beverly McFarland, assistant supervisor in the operatingroom;5 and Greta Knudsen, head nurse/OR coordinatorin the operating room.eOREA was formed in the spring of 1980 by nonsuper-visory operating room employees, primarily registerednurses(RNs), to address such concerns as rotation, fillingvacant positions, and other terms and conditions of em-ployment.Maxine Jones was the president of OREAfrom its inception until May 1982, when Charging PartySarah Campbell assumed the office. Jones retired shortlythereafter.The Association adopted a constitution andbylaws and conducted regularly scheduledmeetings inthe operating room lounge (OR lounge) from February1980 to May 1981; also OREA held special meetings.The Association conducted approximately 17 meetings intheOR lounge, usually on Mondays commencing be-tween 3 and- 3:30 p.m. and lasting about 30 to 60 minutes.The usual attendance at these meetings was between 20and 30 employees.? Notice of the meetings was posted2The partiesstipulated,and I find,that theOREAis a statutory labororganization within the meaningof Sec. 2(5) of the ActItwas also stipu-lated thatthe General Counsel wasnot contending that Respondent was,at any time material,obligatedby law torecognize,or bargain collective-ly with, OREAor any other labor organization3The partiesstipulated, and I find,that Respondent is an employer en-gaged incommerceand in'a business affecting commerce within themeaningof Sec 2(6) and(7) of the Act and healthcare institution withinthe meaningof Sec 2(14) of the Act* Potter is responsible for directing the nursing activities in all of Re-spondent's operating roomssMcFarland is Potter's assistant.6Knudsen coordinatesthe dailyscheduling of cases for-the operatingrooms(OR), assigns employees to cases, and arranges lunch relief. .'The meetingswereheld at or near the changeof shift tomaximizeopportunity for attendance The average complementof RNsfor the firstshift is 26, exclusive of supervisors,11 technicians,3 secretaries, and 2on two blackboards located in the restricted area of theoperating room facilities at the hospital,8 and a bulletinboard located in the operating room lounge, which is notwithin the restricted area.The OR -lounge is at the opposite end of the floorfrom the restrictedarea and isa room approximately 25by 30 feet furnished with couches, tables, and chairswhich will seat about 20 people. Smoking is permitted inthe OR lounge.9 Except for staff and in-service meetings,no work is -performed in the OR -lounge. Use of thelounge is restricted to the OR staff, including nurses,technicians,doctors, housekeeping, and environmentalcontrol personnel and their visitors, such as relatives,friends, and sales representatives who use the lounge tosellmedical supplies and/or to demonstrate products tothe OR staff. Adjoining the ORlounge is alocker roomwhich can only be entered or exited through the ORlounge. The locker room is used by the female nurses;female technicians; female physicians, who cannot usethe physicians' lounge for it lacks coeducational facilities;and any other women who must change into and out ofscrub greens.The lounge is used for coffeebreaks, lunches,' ° parties,staff meetings, in-service meetings, personal visits, solici-tations for gifts," for sales of such items as Tupperwareand Avon products, and by medical supply salesmen.Visitorsand salesmenwere not shown to need' specialpermission to enter- the OR lounge nor was there anyclaim that they had to check in upon entering the gener-alOR area, exclusive of the restricted area.OREA's ActivitiesOREA meetings followed the Roberts Rules of Orderand were attended primarily by members although occa-sionally nonmembers attended. In February 1980, afterthe organization was founded, OREA submitted a list ofrequests concerning wages and other terms and condi-"environmentalists" (janitorial staff)The firstshift generally starts at 7 30a.m and ends at3 30 pinSome employees commencework at 6 30 a in.and finishwork at 3 p in,a much smallergroup worksa late afternoonshift of 3 to 11 30 p in6Therestricted area is thatportion of thesurgical area limited to per-sonnel properlyattired in scrub greens,shoecoverups, hats,masks, andother apparel,apparently'requiredtomaintainnecessarystandards ofsepsis in the operating rooms and areas proximatetheretoSmoking isprohibitedin the restricted area The entrance to the surgical facility, in-cludingthe OR lounge, is througha doorwaymarked,"Surgery, author-ized personnelonly " Familyand friendsof employees,as well as solici-tors, are affored access to someportion of thesurgical area, including theOR lounge9 Smoking is also permitted in the male attendants'lounge and the doc-tors' lounge.10The ORstaff has no scheduledlunch or break periods These re-spites are scheduled around operations, or when anemployeeis relievedby another. Most,if not all,breaks and approximately50 percent of thelunches are taken in-theORarea due, at least in part,to thedress re-quirements and time limitsThe extent of use ofthe OR loungefor theseor other purposes between 3 and 430 p in.was notaddressed on -therecord11For example,solicitations of contributions for gifts for marriages,births,' deaths orfor employeesleaving thehospitalNopermission isever soughtfor anyof these solicitations,nor has Respondentever re-quired permission be granted to engage in such activitiesThe partiesstipulated that Respondent knew these activities rules regarding solicita-tion and distribution, it isnot averred that this rule is unlawful or that therule restricted use of the OR lounge to prohibit meetingsof the OREA 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of employment12 to Potter. Similar communica-tionswere submitted to Potter by OREA about August5, 1980; September 15, 1980; November 5, 1980; January12, 1981; February 3, 1981; and November 30, 1981. Allthe letters, except the first, stated the messages werefromOREA, and several requested responses from-Potter. 113The OREA also sent a letter to Sauer, datedOctober 20, 1980, in which "the Operating Room Em-ployee Association hereby registers its objection both toyour attempt to solicit donations for the Hospital Build-ing Fund-and to themanner inwhich it was handled."This missive was signed by Maxine Jones, president, Op-erating Room Employees Association, Saint Joseph Med-icalCenter. The second letter Jones sent to Sauer, simi-larly signed, was dated February 9, 1981, and was re-ceived about that date. This letter informed Sauer thatOREA "formeda liaison committee 14 to serve as a com-municative [sic] conduit between Operating Room Per-sonnel and hospital administration." 15 'There is no record of a direct reply. to this letter.However, on February 18, about 7 a.m., Sauer met withthe OR personnel in the OR library.16Potter introduced Sauer. According to the uncontro-verted testimony of both Jones and Campbell, Sauer dis-cussed a study of various hospitals, addressed wages andbenefits, asked the employees to express their concerns,and mentioned a program he implemented called brown-bag-it-with-the-boss,which had previously been an-nounced in notices posted in the cafeteria. The programinvites the employees to join the boss for lunch in the12 For example,cleanup time, relief procedures,regular staff meetings,supplyneeds, scheduling of surgeries,the sizeof the -workcrew,and theneedto acquiresmaller-sized uniformsi2 The recordis silent asto whether Potter didin fact respond verbal-ly or otherwise14Thecommittee was identified as Sarah Campbell,Joan Horowitz,Maxine Jones,and Patricia Monolias15 The letterfurther stated.Our liaison committee will, in our estimate,remedy the most egre-gious inadequacies our currentmode ofexchanging information. Onthe one hand,we have beenauthorized to representour fellow-workers,we do,then, constitute a valid sample.Moreover, weintend to introduce issues for discussionwhich, having been pro-posed at planerymeetingsof ourcolleagues,will reflectour consen-sus regarding priorities and, incidentally,should leaveyou with littledoubt regarding our aims.We would like to meet withyourchosen representative at yourearliest convenience-preferablybe next weekOur, purposeis to airour grievances and to offer ameliorative proposals If it is not feasi-ble to schedulethe meeting at a time when all four members of thecommitteecan be,freed from their nursing duties, we would appreci-ate your scheduling it at the endof the work day Weconsider itimperative that the full committee meet with you on this, and allfuture,occasions16 There was no showing that such meetings were regulary scheduled,that Sauer had a policy of meeting with the different staff groups, ofwhich thisis an example; that there was any purpose other than that rea-sonably inferrablefromthe timing; a responseto the February9 letter.Accordingto Campbell's testimony,Sauer stated he had not been to theoperating room area before during the 2 yearshe had beenat the hospi-tal.,Potter testified Sauer had previously met with OR personnel,but thereason for such a meeting,the location of the meeting and the staff at-tending this prior meetingwereundisclosedAs noted below,Campbell isfound tobe the morecrediblewitness demonstrating clear recall andforthright demeanor.Therefore,itisconcluded that the February 18meeting is a departure from Sauer's usual practice which was occasionedby the February9 lettercafeteria.One of the registered nurses, Betsy Stocking, i 7asked Sauer to meet with the liaison committee.18 Sauerreplied that he did not meet with any special or, smallgroups of employees, that such a course was too politi-cal, and that he wished to use established lines of com-munication.19 Sauer did, however, offer to meet with theemployees individually20 through the brown-bag-it-with-the-boss program.-Approximately 1 week later, Sauer again met with theOR staff about 7:30 a.m. in the OR library. According tothe unrefuted testimony of Jones, Sauer: "started themeeting by stating he had gone over some of the re-quests that we had made the previous year that Dr.Collom had,21 and then he apologized for talking somuch of the last meeting so that we were unable to askquestions and have any communication with him. Andthen he opened the meeting for any questions ..." Em-ployees Jane Coffey and Mary Nassiff22 individually re-quested Sauer meet with the liaison committee, and hereplied negatively, stating that the employees should ob-serve the .established lines of communication and seePotter.However, Sauer did offer to answer the' employ-ees' questions during the meeting.-The "liaison committee," about February 22, met withDavid Bullock, a representative of the American Federa-tion of Nurses, Local 535 (AFN), and the brother ofJones, to ascertain how to deal effectively with manage-ment and to get advice about organizing. Bullock an-swered their questions,gave some advice on how to ap-proach management and some pointers on certifying let-ters.There is no indication that this meeting was held incontemplation of obtaining representation by AFN orthat Respondent knew about this confabulation.On March 3, OREA, by Jones, renewed its requeststhat Sauer meet with them23 to actively engage in col-lective bargaining. Sauer sent a letter dated March 11 toall persons working in the surgical division advising thatthe OREA's March 3 and February 9 letters were ' en-closed as attachments, and "As Federal labor laws makeitclear it would be improper for the Medical Center togrant special recognition to the Association,24 its request[for recognition as a bargaining representative]will bedenied."19 Stocking did not testiy in this proceeding18Accordingto thetestimony,Stocking did not specify that the liai-son committee was the same as that referred to in the February 9 letterand Sauer did not inquire about the committee she was referring toPotter understood the liaison committee to be a creature of OREA19Apparently the line of communications referred to was the supervis-roy line,requiring communications first with McFarland and Potter whowould thenreportto their supervisors20 Potter also testified about the meeting.Her testimony did not direct-ly contradict the more detailed testimony of Campbell and Jones and sheadmitted she did not have a clear recollection of the subjects discussedand statements made by various individuals Therefore any inferrable dis-panties in testimony are resolved by crediting Jones and Campbell Inter-estingly, Sauer, who was not sequested,did not testify as to the meetingand did not contradict Jones and Campbell or corroborate either21Dr. Collom is Sauer's assistant.22 These employees were also membersof OREA Theydid not testifyin this proceeding.22 The membersof theliason committee were named as the representa-tivesof OREA.24 OREA. SAINTJOSEPH MEDICAL CENTERCampbell told members that contact had been madewith an AFN representative and "anyone who is inter-ested in pursuing a campaign effort with the' AFN waswelcome. to come to an April 23rd meeting" with theAFN representative. Campbell further testified, "But theAFN campaign was separate from the Association[OREA], and that it would continue to be until the mem-bers voted to align themselves." About 15 people attend-ed the April 23 meeting.The parties stipulated that AFN, whichwas at all ma-,terial times a labor organization within the meaning oftheAct, commenced organizing activities among Re-spondent's employees about April-23, and that Respond-ent became aware of these activities between April 23and May 19.-Also during April and May, several registered nursesemployed by Respondent who were not associated withOREA nor employed in the surgical division-were circu-lating a petition addressed to Sauer to "request the op-portunity for direct dialogue on a continuing basis withour administration." Campbell became aware of this peti-tion in early May and asked to join in'the drafting of thecover letter. Respondent -learned of this petition aboutApril 16. The drafters of the letter, Ann De Leon, Dolo-res Farquar, and Campbell, prepared the missive aboutMay 6 and at that time devised thename"IntercomCommittee" for the group. The letter was delivered toRespondent aboutMay 8. Campbell stated that sheknows of no such organization as Intercom at the hospi-tal, that it is not an adjunct or part of OREA; AFN, orUNAC. There was no showing that Respondent, knewthat the phrase was merely coined for the purposes oftransmitting the petition. It was stipulated that the peti-tion said Intercom was a committee of nonsupervisoryregistered nurses formed to communicate with Respond-ent regarding issues relating to personnel benefits andworking conditions.UNAC, an acronym for the United Nurses Associationof California,was at all material times a labor organiza-tionwithin the meaning of the Act; which began orga-nizing activities among Respondent's employees aboutJune 16.Restrictions on Use of OR LoungeOn May 13, at a regular Wednesday morning staffmeeting,25 Potter,pursuant to Sauer's instructions, an-nounced that the. OREA could no longer hold its meet-ings in the OR lounge or use the blackboards to announce such meetings after work. Potter admits statingthe following reasons for the prohibition: (1) it was notin the hospital's best interest-or it was not the hospital'sbusiness; and (2) it made some unidentified individualsfeeluncomfortable.Campbell inquired if they26 coulduse the library for the meetings, and Potter said no. Anemployee named Jane Coffey pointed out that the loungewas used for parties.27 Potter replied that the parties25 Sauerwas not present.2e There is no question that both Potter and Campbell understood theprohibition to refer to OREA87Potter admitted lack of clear recollection regarding some of thematters discussed that day. Campbell's clear uncontroverted testimonyabout thismeeting iscredited.459could be stopped also. Campbell then asked Potter if theproscription on use applied to all employees, and if itwas' a new rule. Potter did not reply. Campbell thenopined that if it was a new rule which did not apply toall,itmay be construed as an unfair labor practice.Potter- said she would -look into it.With respect to theblackboards and bulletin boards, Campbell asked and re-ceived permission from Potter to continue using the bul-letin board in the OR lounge but the blackboards wererestricted to use only for hospital business.At the staff meeting held the following Wednesday,Campbell 'asked Potter if she could have a written' ruleregarding use of the OR lounge, and Potter said yes.Potter did not prepare such a written document. Potterthen went on vacation so Campbell renewed her request -toMcFarland who told Campbell she would have to geta statement from Sauer. On June 1, Campbell wroteSauer- requesting a written rule. About June 17, Sauer 'sent Campbell the following memorandum:As you probably know, the purpose of the Employ-ee's lounge in Surgery is to provide a restful.andtranquil environment for all surgery personnel whenthey are off duty or in between cases. Accordingly,meetings or other conduct which may be disruptiveof the intended purpose of the Surgery Lounge areinappropriate.Respondent has issued general rules regarding solicita-tion and distribution in several versions.Neither partyasserts that these rules clearly prohibitOREA'suse ofthe OR lounge or that some exigency arose on May 13which brought into effect the existing rules which werenot previously enforced.Positions of the PartiesRespondent argues that since theOREA-meetings vir-tually preempted the use of the lounge at times when su-pervisors had to,pass through the room to reach thelocker room,the proscription was necessitated to avoidproviding unlawful assistance to a minority labor organi-zation,28 particularly in light of the organization activityof other labor organizations;29 to protect itself from po-tentialor unforeseen allegations of violations of thelaw;S° to avoid creating the impression of unlawful sur-veillance;31 and the disruptive nature of the OREA's useof the lounge permitted the Employer to lawfully denythe Association the use of the.lounge.3228Citing, among others,Homemaker Shops,261NLRB 441 (1982);Comet Corp,261 NLRB 1414(1982);Hoover,Inc,240 NLRB 593 (1979),Rideout Memorial Hospital,227 NLRB 1338, 1342 (1977),Duquesne Uni-versity,198 NLRB 891,892, (1972);Webb154 NLRB 827, 832(1965); andMachinistsY.NLRB,311 U.S. 72, 78 (1970)29 CitingToppsKerrmill, Inc.,143 NLRB 694,698 (1963), andCoamoKnitting Mill,150 NLRB 579 (1964)90 CitingPacificGrinding Wheel Co ,220 NLRB 1389, 1398 (1975)srCitingPorta SystemsCorp,238 NLRB 192,195 (1978);Boston PetSupply,227 NLRB 1891,1896 (1977);andComputed Time Corp.,228NLRB 1243 (1977)32 CitingFarahMfg. Co.,202 NLRB 666(1973). 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel asserts that Respondent was dis-criminatorily motivated in the promulgation of the ruleprohibiting OREA from further use of the ORlounge.As noted above, while Respondent had several rules ap-plicable to solicitation and distribution33 if effect duringthe time here pertinent, and that the latest versions of .therules appear to exclude the OR lounge from coverage ofthese edicts. Furthermore, the General Counsel argues,others continue to use the lounge for functions more dis-ruptive than the OREAmeetings.Accordingly, it isargued, consideringOREAisa labor organization, thecomposition of the group, and the nature of their activi-ties,denial of access is a violation of Section 8(a)(1) ofthe Act for the proscription was based on a proscribed-reason, animus, as reflected by the timing of the rulechange and the continued use of the lounge for more dis-ruptive activities.CitingNortheasternUniversity,235NLRB 858 (1978).That other organization efforts were commenced byother labor organizations is not a defense, states the Gen-eral Counsel, since no rival labor organizations sought touse the lounge or were denied that privilege.34 Nor hasRespondent asserted that another organization requested33G C ExhB, a document entitled"AdministrativePolicies," anddatedMarch 20, 1978, generally prohibitssolicitation for any purposeduring working timewithout theexpressed permissionof theadministra-torThisdocumentalso proscribesthe request for gifts on a personalbasis and the saleof anyproductor service withoutwrittenapproval ofthe administratorThisdocument also proscribes the request for gifts ona personal basisand the sale ofanyproductor service without writtenapprovalof the administratorG.C. Exh A,also entitled,"AdministrativePolicies," anddated October19, 1981, supersededtheMarch 20, 1978policy and also proscribessolicitation"during working timefor any pur-.IEmployees may not distributeliterature during working time,for any purpose2Employees may not distributeliteratureatanytime, for anypurpose, in workingareasWorkingareas are all areas in theMedicalCenter exceptthe cafeterias,giftshops, employeelounges, lobbies,and parking areas-cWorking Time-Workingtime includes the working time of.both the employee doing thesoliciting or distributingand the em-ployee to whom thesoliciting or distributing is directedWorkingtime doesnot includebreak periods, meal timesor any other speci-fied periodsduringthe workdaywhen employeesare properly notengaged in performingtheir work tasksG C. Exh Dis an administrativepolicy datedMarch 28, 1982, which su-persedesthe policy dated October 19, 1981,and provides-(1) Employeesmay not distribute literature during working time,for anypurpose(2)Employeesmay not distribute literature at any time, for anypurpose, inworkingareas.Workingareas are all areas in the Medical-Center exceptthe cafeteria,gift shops, employee lounges,lobbies,and parking areasc.Working Time-Workingtime includes the working time ofboth the employeedoing the soliciting or distributing and the em-ployee towhom the soliciting or distnbutmg is directedWorkingtime does not include break periods,meal timesor any other speci-fied periodsduring thework day whenemployees are properly notengaged in performing their work tasksThere isno allegation that patient care was a consideration in the deci-sionto prohibit further OREAmeetings in the OR loungeTherefore therules relatingto patientcare and publicareas of the hospitalhave notbeen quoted or discussed herein94 CitingGoshen Litho, Inc,196 NLRB 977, 983 (1972), enfd as modi-fied 476 F 2d 662 (2d Cir. 1973),Maryland News Co.,138 NLRB215, 218(1962);andSignalOil & Gas Co.,131NLRB 1427, 1431 (1961).and had been denied privileges similar to those grantedOREA.3.5-Regarding Respondent's contention that use of thelounge by OREA would inviteor cause unlawful sur-veillance, the General Counsel argues that the employ-ees' election to use the Employer's premises precludescomplaint,38 and no such complaint has ever been madeby OREA. Also, it is asserted that the fear of unlawfulsurveillance was never advanced by Sauer or Potter toCampbell or any other representative as a basis for therule change.Analysis and ConclusionsThe issue is whether the rule revoking permission toconduct OREA meetings in the OR lounge and preclud-ing posting announcements thereof on the two black-boards in the surgical area was improperly motivated orwarrantedby factors constituting "special circum-stances,"or for "anylegitimate,nonpretextual reasonwhich does not include any element of antiunionanimus."Vulcan-HartCorp.,248NLRB 1197 (1980),modified in part 642 F.2d 255 (8th Cir. 1981), decision-onremand 257 NLRB 979 (1981).In determining motive in this case, the factors consid-ered are analogous to those used in determining motivefor implementing unilateral changes in wages and, otherterms and conditions of employment where the relation-ship between the employer and employees, as here, is-notgoverned by a collective-bargaining agreement. Thesefactors include: the timing of the rule change; the Em-ployer's reason for the change; the Employer's knowl-edge of union activity by the employees; and other,evi-dence of union animus by the Employer such as.threats,discharges or other unfair labor practices.As noted inVulcan-Hart Corp.;ibid, employees' use ofthe employer's premises to conduct activities protectedby Section 7 of the Act37 is not a matter solely or who-lelywithin the employer's discretion. It is a violation ofthe Act if the employer's withdrawal of permission foruse of its premises is unlawfully motivated.Cf.MethodistHospital of Gary,263 NLRB 411 (1982).The timing of the announcement of the rule followedincreased concerted activity including the circulation ofthe petition by the Intercom Committee in mid-April, theorganizing attemptsby AFN,including the signing of au-thorization cards by some members, and the requests toSauerby severalnurses for meetingsbetween OREAand Sauer during the unusual meetings Sauer held withthe surgical department staff in February, shortly afterJones sent her February 9-. letter to Sauer regarding ameeting to "air grievances." No specific incident wasnoted as the basis for the decision to change the rule.OREA had been conducting meetings since February1980 with the knowledge and acquiescence of Respond-35CitingKaiser FoundationHospital,223NLRB 322 (1976),JologSportswear, Inc,128 NLRB886 (1960),andLongchamps, Inc,205 NLRB1025 (1973)36 CitingPorto Systems Corp,supra.37 Itis undisputedand clearly shownon the recordthat the OREA isa labor organization and that its meetings were protected activities direct-ed to improving wagesand otherterms and conditions of employment.- SAINT JOSEPH' MEDICAL CENTER461ent.The complaints mentioned by Suaer and Potter werenot clearly shown to be one of the bases for the decisionannounced on May 13. While two supervisors and one"unidentified female" employee stated they were uncom-fortable going into the OR lounge during the OREAmeetings, there was no showing that the discomfort wasfrequent,actual basis for the promulgation of the rule.38 Rather,the long time over which the meetings were conducted,the timing of the meetings at the end of the largest shift,and their conductpursuanttoRoberts Rules of Order,cojoined with the factors discussed below, indicate thatthe meetings themselves were not sufficiently disruptivetowarrant their discontinuance as a "special circum-stance" or employer need.If Respondent's apparently reasonable claim that the.lounge was to be a rest place and this purpose was un-dermined by the OREA meetings, then why were theypermitted for 15 months is unexplained and this failuresupports a finding that the reason is a pretext.Buttressing this conclusion is the disparate applicationof the no-meeting rules. After May 13 there were anumber of parties held in the OR lounge39 during work-ing hours which were much noisier than OREA meet-ings,disputing the claim that the lounge was devoted to"tranquil" rest during break periods or other nonwork-time. SeeSaint Vincent's Hospital,265 NLRB 38 (1982).The other reasons advanced by the Employer duringtheMay 13 meeting are also found to be pretexts. Thereason that the meetings were not in the best interest ofthe hospital appears, absent further explanation, to be aeuphemism,raising the inference of antiunion animus.40This conclusion is supported by the above-found dis-criminatory application of the rule,,disputing the statedneed to provide peace and quiet in the OR lounge andthe admission inherent in one of the reasons for the ruleadvanced by Potter, "it was not hospital business." Evenif parties are arguably considered hospital business, thesale ofAvon products or Cambridgediet aids are notargued to fall within the term"hospital business"; andthus the actual uses of the lounge permitted by Respond-ent contrasted to the reasons advanced for the prohibi-tion of OREA meetings, further supports the conclusionthat such reasons are pretexts..Another reason advanced by Respondent for the ruleis that the Association did not permit attendance at the38 Itisnoted that no complaints were made to the OREA and Re-spondent did not discuss the asserted problem with OREA to exploremethods of resolving the "problems"Further,the record is silent as towhen other complaints were lodged;therefore they cannot be consideredfactors which precipitated the invocation of the rule99For example, the 1981 Christmas party was held around midday.There was a party for Joyce Mills in June during working hours. Therewas a retirement party for Ruth Smith on July 9,during working timeFurther,solicitations for sales of diet aids and other nonjob-related com-modities does not appear to have stopped, and it was stipulated that Re-spondent never prevented or prohibited nor attempted to prevent or pro-hibit solicitations of the character described above,which,prior to May1981, occurred approximately once a month,with about the same fre-quency as OREA meetings These uses of the lounge cannot be classifiedas isolated instances which would remove the taint of discriminatory ap-plication of the rule Respondent's policy permits solicitation and distri-bution in the lounge.Only OREA meetings were prohibited.40 See,for example, the use of euphemisms to indicate antiunionanimus inC-E Cast Equipment-Furnace Systems,260 NLRB 520 (1982).meeting by persons authorized to resolve their com-plaints.This reason is equally unconvincing. If Respond-ent was worried about committing unlawful surveillance,then why would it wish to have a supervisor in attend-ance at the meetings.Why the attendance of someonewho could resolve the complaints rendered the meetingsmore tolerable is a question left unexplained in thisrecord by the proponent of this reason.The Employer tolerated the meetings for 15 months.Potter was aware of the meetings from their inceptionand Sauer received a letter from the Association as earlyas October 20, 1980, and again on February 9, 1981. TheEmployer's change in policy, as noted above, was ex-plained in terms found probative of animus and not theresult of lack of knowledge 'or needed clarification of arule.The reasons for the rule are found to be pretextswhich evidencesanimus."Other evidence of animus includes Sauer's sudden re-quest,_ to solicit -grievances during the February meeting,which was not a routine practice, which has been foundto have been in response to OREA's February 9 letter.This departure from routine occurred prior to knowl-edge of any organizing activity by AFN and UNAC.Also, Jones and Campbell, whose testimonies are cred-ited ,4 2 stated that in a conversation on June 3 withPotter,Potter said that unions are not professional; sug-gested 'that those employees interested in organizingcould go to another hospital to work; inquired if Jonesand Campbell realized they would have to do what theunion officials dictated; that she could not think of any-thing lower-than someone walking a picket line; that reg-istered nurses did not want to be represented by thesame union as either laundry workers or kitchen work-ers; and that unions do not help nurses and cannot helpthe hospital.According to Campbell's uncontroverted testimony, afew days later,. about June 5, Sauer held a meeting anddiscussed unions, stating unions could not hire nurses,unions never staffed the floor, unions just could not do41 Actual motive,a state of mind,being the question, it is seldom thatdirect evidencewill be availablethat is not also self-serving. In suchcases, the self-serving declaration is not conclusive,trier of fact may infermotive from the total circumstances'provedOtherwise,no person ac-cused of unlawful motive whotook thestand andtestifiedto a lawfulmotive couldbe brought to book.Nor is the administrativetrier of factrequired to be any more naif than is a judge.If he findsthat the statedmotive for a discharge is false,he certainly can infer that there is anothermotive.More than that,he can infer that the motive is one that the em-ployer desires to conceal-an unlawful motive-at least where, as in thiscase,the surrounding facts tend to reinforce that inferenceShattuckDenn MiningCorp. Y.NLRB,362 F 2d 466, 470 (9th Cir. 1966) AccordFolkins vNLRB,500 F.2d 52, 53 (9th Cir 1974);Famet, Inc. v. NLRB,490 F.2d 293, 295 (9th Cir 1973), andcases cited therein.Similarly,where the stated motives for a rule are pretexts, the infer-ence is that there is an unlawful motive.As indicated in this case, the useof theeuphemisms, disparate enforcement of the rule,and other evidenceof recordeliminate any question concerning the motive for imposition ofthe rule42 Thisfinding is based on clear recall, candor,demeanor,their respec-tive status as current and retired employees,and inherent consistency andprobabilities in their testimoniesSeeNorthridgeKnittingMills,223NLRB 320, 325 (1976). 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDanything for nursing, and hospitals that had unions wereworse off than Respondent.43Campbell further testified that while in the OR lounge,she heard McFarland "talking about unions in generaland the private property was private property and herhusband and, [sic] his business would fire summarilyanyone who gave him any trouble." This comment wasnot addressed directly to Campbell. McFarland deniedmaking the statement. Campbell's testimony is creditedbased on clarity of recall, candor, and inherent probabil-ities.All these statements lend weight to the finding thatthe rule was promulgated` for the unlawful reason to in-hibit Respondent's employees from engaging in protectedconcerted activities. OREA did not hold any meetings inthe OR lounge after May 13, and - held only one othermeeting44 thereafter. Thus, the rule did "tend to inter-ferewith the free exercise of employee rights under theAct."American FreightwaysCo., "124NLRB 146, 147(1959). Accordingly, it is found that-Respondent violatedSection 8(a)(1) of the Act by selectively barring. OREAmeetings from the OR lounge and disparately applyingitsno-solicitation/no-distribution rule.Pay N Save Corp.,247 NLRB 1346 (1980), enfd. 641 F.2d 697 (9th Cir.1981);Vulcan-Hart Corp.,-supra,modified 642 F.2d- 255(8th Cir. 1981), on remand 257 NLRB 979 (1981).That Respondent never explicitly granted OREA per-mission to hold meetings in the OR lounge does not alterthe finding, for it, knowledgeably permitted these activi-ties for more than a year, which sufficiently establishes apolicy and practice which was revoked for proscribedreasons and, hence, the, right to hold meetings was un-lawfullyterminated.Vulcan-HartCorp.,ibid.ThatOREAis a labor organization does not alter this conclu-sion, for "the right to engage in union- activities (distribu-tion, solicitation) on non-work time, in- non-work areashas -long been protected."Trustees of Columbia Universi-ty,225NLRB 185 (1976), citingAvonConvalescentCenter,200 NLRB 702, 705 (1972);Groendyke Transport,211NLRB 921 (1974);Republic Aviation Co. v.NLRB,324U.S. 793, 803-804' (1945);-NLRB v. Babcock &Wilcox Co.,351 U.S. 105, 110-111 (1956). Even if OREAwere not a labor organization, the same holding wouldobtain.NortheasternUniversity,235NLRB 858 (1978),enfd. 601 F.2d 1208 (1st Cir. 1979).That otherlabor organizations expressed interest in or-ganizing Respondent's employees is similarly not an ex-culpatory fact. UNAC did not begin organizing activitiesuntil about June 10, 1981, and Respondent became awareof AFN's 'organizing activities between April 23 andMay 19, 1981, possibly after imposition of the rule onMay 13, revoking OREA's -permissionto use the ORlounge and blackboards. Further,.in stating the reasonsfor the prohibition, no reference was made to AFN's ac-tivities.As noted in Sauer's June 17 letter to Campbell,the reason advanced for the hospital's action is"meetings49 These statements were not alleged to be violative of the Act and theissue was not fully and fairly tried in this proceeding It is also noted thatSauer,during the same meeting,said that Respondent would not dis-- criminate against any employee who was active in the Union or whosigned a card;the administration would stand on their record and- thatthere was a place in management for staff nurses to affect policy44 This meeting was held in Respondent's cafeteria.-or other conduct which may be disruptive of the indicat-ed purpose of the surgery -lounge are inappropriate."Therefore the stated fear of violating Section 8(a)(2) ofthe Act as a reason for propounding the rule is found tobe a pretext. Further, there was no showing that AFN orany other labor organization sought and was refusedequal privileges. As stated inSignal Oil &Gas Co., supra,131 NLRB at 1431:Under such circumstances it did not constitute. un-lawful support or interference with employees' ac-tivities to permit use of the Company's premises forERF meetings. On the contrary, a charge of dis-crimination or interferencemight conceivable 'bebrought were facilities, available to other employeegroups, denied to their labor organization! It is notclaimed that management representatives controlledor attended these meetings.As noted by the General Counsel, there is no evidencethat AFN, UNAC, or any other organization sought andwere denied- the use of the OR lounge for meetings orprovided their assistance "exceeding the bounds of per-missible cooperation. [constituting] unlawful "aid and as-sistance."Kaiser Foundation Hospital,supra. There is noshowing of any support of OREA by Respondent or itsagents;. the hospital merely, permitted a nonworking areato be used for meetings during nonworking hours.45 Cf.UnitedMine WorkersRetirementFund,.192NLRB 1022(1971);Hesston Corp.,175 NLRB 96 (1969)..That supervisors had to occasionally enter the ORlounge during OREA meetings does not justify Respond-ent's actions.As noted by the General Counsel, OREAnever complained about surveillance and, as held inPortaSystems Corp.,supra, 238 NLRB at 192:The Board has held that "[u]nion representativesand employees who choose-to engage in their unionactivities at the Employer's premises should haveno cause to complain that management observesthem." Since the employees herein passed out leaf-lets and met with union organizers on Respondent'sown parking lot we find that no unlawful surveil-lance occurred.-Furthermore, one of the reasons advanced by Respond-ent for revoking OREA's privilege to conduct theirmeetings in the OR lounge was the discomfort of.the su-pervisors since all business and discussion ceased whensupervisorswere present, ensured no surveillance, oc-curred.In sum, it isconcluded that the application and dispar-ate enforcement of the rule for a proscribed reason, incontravention of employees' Section 7 rights, violatesSection 8(a)(1) of the Act."45Respondentneverasserted that'meenngsduring the cusp of twoshiftswere duringworking hours or were themeetings shownto be moredisruptive than other allowableuse of thelounge,which have been previ-ously and subsequently deemed permissible - SAINT JOSEPH MEDICAL CENTER463IITHE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth above occurring in connection with Respondents operations described above have a close intimate and substantial relationship to trade traffic and commerce among the several States and tend to lead and have led to labor disputes burdening and obstructing commerce and the freeflow of commerceCONCLUSIONS OF LAW1Respondent is an employer within the meaning ofSection 2(2) (6), and (7) of the Act2The Union is a labor organization within the meanmg of Section 2(5) of the Act3By promulgating and enforcing a rule prohibitingmeetingsof the Operating Room Employees Association(OREA) a statutory labor organization in the OperatingRoom Lounge a privilege they enjoyed since the inceptionof OREA Respondent has interfered with restrainedand coerced its employees in the exercise oftheir rights under Section 7 of the Act and has therebyengaged in unfair labor practices within the meaning ofSections 8(a)(1) and 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices in violation of Section 8(a)(1)of the Act Ishall recommend that the Respondent beordered to cease and desist therefrom and from miringmg in any like or related manner upon its employeesSection 7 rights and that it take certain affirmativeaction designed to effectuate the policiesof the ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommended4646 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theORDERThe Respondent Saint Joseph Medical Center Burbank California, its officers agents, successors and assigns shall1Cease and desist from(a)Promulgatingmaintaining or enforcing a rule orpolicywhich revokes the privilege of the OperatingRoom Employees Association to hold their meeting orengage in other activities protected by Section 7 of theAct in the Operating Room Lounge as in the past(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Permit its employees and the OREA to use the Operating Room Lounge for meetings in the same manneror to the same extent they were permitted to use thelounge prior to May 13 and notify them that they havepermission to do so(b)Post at its facilities in Burbank California, copiesof the attached notice markedAppendix 47 Copies ofsaid notice on forms provided by the Regional DirectorforRegion 31 after being signed by the Respondentsauthorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that said notices are not altered defaced orcovered by any other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyBoard and all objections to them shall be deemed waived for all parPoses47 If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board